DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicants’ amendment of 8/20/2020 has been received and entered.  Claims 21, 24, 28, 29, 33, 34, 38, and 90-98 are pending.

Election/Restriction
Applicant’s election without traverse of Group I, drawn to pharmaceutical composition comprising a preparation of chondriosomes, and methods of making said preparation of chondriosomes, in the reply filed on 8/20/2020 is acknowledged.  Applicants further elected species a) pharmaceutical compositions comprising chondriosomes modified by external stress condition or agent and  methods of making such modified chondriosomes by exposing the chondriosomes to external stress conditions or agents.  
All of pending claims 21, 24, 28, 29, 33, 34, 38 and 90-98 read on the elected invention and species, and so have been examined on the merits.

Claim Interpretation
	The claims use the term “chondriosome”.  The term “chondriosome” is defined in the specification as “a subcellular apparatus derived and isolated or purified from mitochondrial network of  a natural cell or tissue source” (See ¶0879).  This definition permits for “chondriosome” to be mitochondria, per se.  Merriam-Webster online dictionary defines “chondriosome” as mitochondria.  Therefore, the term ‘chondriosome’ is being interpreted as being synonymous with ‘mitochondria’.
	The claims use the term “douncing”.  The specification defines the term “douncing” as “mechanically grinding tissue between two surfaces to obtain a subcellular fraction” (See ¶0880).  A Dounce homogenizer is one means of douncing a tissue, but any mechanical grinding method will serve to meet the claim term, given the definition in the specification. 

Claim Objections
	Claims 34, 95 and 96 are objected to for minor informalities:
	Regarding claim 34: Use of the language “selected from the group consisting of A, B and C” should use the conjunction “and” to define the group.  Claim 34 currently uses the conjunction “or” (“selected from the group consisting of A, B or C”).  Correction is required.
	Regarding claims 95 and 96: The words “mean” and “average” are synonyms, thus only one should be used, not both (i.e. “the chondriosome preparation have a mean 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 24, 28, 29, 33, 34, 38 and 90-98 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21: There is insufficient antecedent basis for the limitation “the homogenate” in line 8 of the claim.  Claims 24, 28, 29, 33, 34, 38 and 90-98 all depend directly or indirectly from claim 21, and thus inherit the deficiency and so are rejected on the same basis.
Regarding claim 91: There is insufficient antecedent basis for the limitation “the fraction containing mitochondria” in line 1 of the claim, and for the limitation “the solid fraction containing mitochondria” in lines 2-3 of the claim.  Parent claim 21 refers to chondriosome-enriched fractions, not mitochondria-containing fractions.  It is not clear which fractions of parent claim 21 claim 91 is referring to or attempting to further define. 
Regarding claim 93: It is unclear what the “particles” consist of (i.e. particles of what?).  Thus the metes and bounds of the claim cannot be determined because it is unclear what the claim is limiting. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 38 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature judicial exception without significantly more. 
Regarding claim 38: Claim 38 is drawn to a pharmaceutical composition comprising the chondriosome preparation made by the method of claim 21.  The method of claim 21 results in a preparation of isolation of chondriosomes (i.e. mitochondria) from any eukaryotic cell in some solution.  Thus, claim 38 is drawn to a pharmaceutical composition comprising an isolated chondriosome (i.e. mitochondria) in a solution.  The term “pharmaceutical” in the preamble only requires that the composition be physically administrable to a subject (i.e. be of a size/shape/form that it could be administered (via any route) to some subject).  Isolated chondriosomes (i.e. mitochondria) in saline is considered to satisfy the limitation pharmaceutical composition. 
Claim 38 is directed to a composition, which is a statutory category of invention (Step 1: YES).
Claim 38 reads on isolated chondriosomes (i.e. mitochondria) in saline.  Both chondriosomes and saline are products of nature.  Chondriosomes, by admission of the specification, are found in natural cells and tissue (See ¶0879).  Isolation of the chondriosomes via the method of claim 21 does not result in any marked change to the chondriosomes (i.e. mitochondria), per se, the isolated chondriosomes are identical in structure to those that exist in cells in nature.  Combining the chondriosomes (i.e. mitochondria) with saline is not reported to result in development of any marked difference to either the chondriosomes or saline.  Thus the claim recites two product of nature judicial exceptions (Step 2A, prong 1: YES).
The claim is directed to the composition, per se.  No special apparatus for delivery or use is recited that would integrate the judicial exceptions into a practical application (Step 2A, prong 2: NO).
The claim does not recite any additional elements or features that could amount to significantly more than the judicial exception (Step 2B: NO).
Claim 38 is concluded to be patent ineligible. 

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 38 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pallotti et al (Methods in Cell Biology, 2007).
Pallotti et al disclose a standard protocol for isolation of mitochondria from cells.  The general protocol is outlined in Fig. 1 and the individual steps are described at pages 5-8. 
At Pg. 18-19 Pallotti et al exemplify isolation of mitochondria from rat liver, said method comprising: 
obtaining fresh rat liver tissue; 
chilling the tissue on ice; washing in Solution A (0.22M mannitol, 0.07M sucrose, 0.2M HEPES, 2mM Tris-HCL, pH 7.2, 1mM EDTA); 
mincing with scissors and washing thrice in solution A containing 0.4% BSA;
suspending about 10 g of the tissue in about 200-250 mL of solution A with 0.4% BSA;
homogenizing in a Potter-Elvehjem glass homogenizer;
centrifuging the homogenate at 3000 x g for 1.5 min, removing supernatant;
resuspending pellet in solution A and subjecting to a second centrifugation step (as above);
combining the two supernatants;
centrifuging the combined supernatants at 17500 x g for 2.5 min to form a pellet;
washing the pellet with solution A and recentrifuging at 17500 x g for 4.5 min to form a pellet;
resuspending the pellet in solution B (0.22M mannitol, 0.07M sucrose, 0.01M Tris-HCl, pH 7.2, 1mM EDTA).  
Regarding claim 38: The isolated rat liver mitochondria suspension ultimately produced by Pallotti et al has the same structure as would be produced via the method of instant claim 21.  The rat liver mitochondria suspension is in a form that can be administered (i.e. orally, topically, etc) to a subject, and thus meets the limitation of a pharmaceutical composition.  It is noted the mitochondria read on chondriosomes.  Thus, though produced by a pharmaceutical composition of claim 38. 

Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 24, 28, 33, 24, 94-98 are rejected under 35 U.S.C. 103 as being unpatentable over Pallotti et al (Methods in Cell Biology, 2007), in light of Korsmeyer et al (US 2004/0171809), and evidenced by Slinde et al (Analytical Biochemistry, 1978).
	The teachings of Pallotti et al are set forth above.
	Regarding claim 21: The exemplified procedure of isolating mitochondria from a rat liver is comparable to the instant claim as follows: the mitochondria read on chondriosome.
	The step of obtaining fresh rat liver tissue reads on claimed step (a) providing a tissue or cellular source of mitochondria.
	The step of homogenizing the chilled rat tissue in the Potter-Elvehjem glass homogenizer reads on the claimed step of (b) dissociating the tissue or cellular source to produce a subcellular composition.
	The exemplified method only clearly recites a single step of homogenizing the chilled rat tissue, which will reads on applying to the tissue or cellular source a first shear force, wherein the first shear force is applied by douncing.
	The exemplified method differs from the claimed method in that it does not involve a second dissociating step comprising passing the homogenate through a needle.  
	However, at the time the application was filed, Korsmeyer et al teach that rat liver tissue can be disrupted by use of a dounce homogenizer followed by expulsion of the homogenate through a 27 gauge needle, and that such material thereby produced can then be applied to differential centrifugation (See Korsmeyer et al, ¶0185-0186).  
prima facie obvious to substitute one method for the other to achieve predictable results.  Substitution of one known method for another known method, the methods having equivalent effect, is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results.  See KSR International Co. v Teleflex Inc 550 US 398 (US 2007) 82 USPQ2d 1385.  As such, it would have been prima facie obvious to have modified the exemplified method of Pallotti et al to involve a second dissociation step, comprising passing the homogenate through a (27 gauge) needle, to thereby apply a second, higher shear force.
The steps of centrifuging the homogenate (obtained after passing the needle) to a first centrifugation at 3000 x g for 1.5 min, removing supernatant; resuspending pellet in solution A and subjecting to a second centrifugation step (as above); and combining the two supernatants, reads on claimed step (c) separating the subcellular composition into a cellular debris fraction and chondriosome enriched fraction, wherein the cellular debris fraction is a solid or pelleted fraction and the chondriosome enriched fraction is a fluid fraction (i.e. supernatant).
The steps of centrifuging the combined supernatants at 17500 x g for 2.5 min to form a pellet; washing the pellet with solution A and recentrifuging at 17500 x g for 4.5 min to form a pellet, read on claimed step (d) separating the chondriosome-enriched fraction into a fraction containing chondriosomes and a fraction substantially lacking chondriosomes, wherein the fraction containing chondriosomes is a solid or pellet fraction and the fraction lacking the chondriosomes is a supernatant.
The step of resuspending the pellet in solution B reads on claimed step (e) suspending the fraction containing chondriosomes in a solution, thereby preparing a chondriosome preparation.
Regarding claim 24: both of steps (c) and (d) involve differential centrifugation.
Regarding claim 28: No exogenous protease is reported by Pallotti et al, thus the method is performed in the absence of an exogenous protease.
Regarding claims 29 and 92: Pallotti et al do not report on the final protein content in the isolated mitochondrial fraction relative to the number of starting cells or tissue mass.  However, the protein content is considered to be directly related to the success of the mitochondria isolation (the greater the number of mitochondria recovered, the greater the protein content).  As such, optimization of the mitochondria recovery will also result in prima facie obvious.  The protein content/cell number or /tissue mass in the final product is a direct result of this optimization.  
Regarding claims 32 and 33: Pallotti et al teach chilling the tissue on ice and exposing the tissue to solution A and BSA prior to processing.  The chilling on ice reads on a temperature change condition, and each of the components of solution A and BSA read on modulators of metabolic activity, drug, metabolite, energy source or stressors.
Regarding claim 90: Pallotti et al teach suspending 10 g of tissue in 200-250 ml of solution A (which reads on buffer).  The volume of the 10 g of tissue is unknown.  However, the ratio of tissue volume to buffer volume is considered a matter of experimental design that could be routinely optimized by one having ordinary skill in the art.  One would desire to utilize sufficient buffer so as to permit homogenization of the tissue, but not too much as the excess is ultimately removed.  Determination of the proper ratio is considered routine optimization and does not represent an inventive concept absent evidence of criticality.
Regarding claim 94: Solution A reads on an osmotic modulator, a pH buffer and a salt.
Regarding claims 95 and 96: Pallotti et al does not disclose the average size of the mitochondria.  However, Slinde et al is relied upon to evidence that mitochondria from rat liver have an average size of 0.391 µm (391 nm), which is within the claimed range (See Slinde et al, abstract).
Regarding claims 97 and 98: Pallotti et al does not disclose the polydispersity of the mitochondria preparation obtained, however Slinde et al report that rat mitochondria have a fairly narrow size distribution (0.391 ±µm).  This narrow size distribution is considered to provide a reasonable basis to conclude that the polydispersity (D90/D10) of the mitochondria isolated by Pallotti et al, modified by Kortmeyer et al, is within the claimed range. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 24, 28, 29, 33, 34, 38, 90-98 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 15, 21, 24-29, 32, 33 and 38 of copending Application No. 15/779754.
Although the claims are not identical, they are not patentably distinct because the claims of the co-pending application anticipate the instant claims.
Co-pending claims 7, 15, and 38 anticipate instant claim 38.
Co-pending claims 21, 24-29, 32 and 33 anticipate instant claims 21, 24, 28, 29, 33, 34 and 90-98. 
This is a provisional nonstatutory double patenting rejection.
 
Claims 21, 24, 28, 29, 33, 34, 38, 90-98 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 15, 21, 24-29, 32, 33 and 38 of copending Application No. 15/779736.
Although the claims are not identical, they are not patentably distinct because the claims of the co-pending application anticipate the instant claims.
Co-pending claims 7, 15, and 38 anticipate instant claim 38.
Co-pending claims 21, 24-29, 32 and 33 anticipate instant claims 21, 24, 28, 29, 33, 34 and 90-98. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON M FOX/              Primary Examiner, Art Unit 1633